        Case 1:19-cv-00984-SAB Document 24 Filed 07/28/20 Page 1 of 1

 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    REGINALD JOHNSON,                                 Case No. 1:19-cv-00984-SAB (PC)
 8                       Plaintiff,                     ORDER REQUIRING REMOTE
                                                        APPEARANCES AT SETTLEMENT
 9           v.                                         CONFERENCE
10    SHERMAN, et al.,
                                                        Date: September 24, 2020
11                       Defendants.                    Time: 9:30 a.m.

12

13          A settlement conference in this matter is currently scheduled on September 22, 2020, at

14   9:30 a.m. before the undersigned. In light of the coronavirus (COVID-19) outbreak and the

15   evolving coronavirus protocols, the Court finds that the parties shall appear remotely via Zoom.

16   Plaintiff shall appear telephonically by calling into the appropriate Zoom phone number and

17   entering the required meeting ID. Counsel for Defendants shall appear by video via the Zoom

18   application.

19          Counsel for Defendants shall contact Courtroom Deputy, Esther Valdez, at (559) 499-

20   5788 or evaldez@caed.uscourts.gov for the video and dial-in information for all parties. Counsel

21   for Defendants is also required to arrange for Plaintiff’s participation by contacting the Litigation

22   Coordinator at the institution where Plaintiff is housed and providing the Zoom contact

23   information.
     IT IS SO ORDERED.
24

25      Dated:      July 28, 2020                              /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
